Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Response to Amendment
Applicant's argument, filed on August 12, 2021 has been entered and carefully considered. Claims 1, 4, 5, 7 and 13 are amended. Claims 1-15 are pending. 
The rejection of claims 4 and 5 under 35 U.S.C 112(b) is withdrawn.

Response to Arguments
Applicant's arguments filed on 08/12/2021 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cope (US. Pub. No. 2004/0065822 A1) in view of BRENAN et al. (US. Pub. No. 2016/0160265 A1) and further in view of Olsson (US. Pat. No. 8,172,434 B1).

Regarding claim 1, Cope teaches a thermal imaging assembly([see in Fig. 4-6]-thermal imaging system), comprising: a thermal imaging device including a thermal sensor having a field of view ([see in fig. 16 and para 0023]- in Fig. 16 shows a thermal imaging sensor); a transistor to generate heat ([para 0005; 0009 and para 0042]- calibration flag is typically coupled to a thermoelectric cooler (TEC), which is a small heat pump that heats or cools the calibration flag to the desired temperature (i.e., desired level of photon flux).  The TEC is coupled to a heat sink, which is used to help maintain the desired temperature and prevent temperature elevation drift or overheating).
However, Cope does not explicitly disclose a thermal jacket forming a cavity to house the thermal imaging device, the thermal jacket forming a space around the thermal imaging device, the thermal jacket thermally coupled to the transistor to transmit heat generated by the transistor to the cavity; and an insulative shell disposed around 
In an analogous art, BRENAN teaches a thermal jacket forming a cavity to house the thermal imaging device, the thermal jacket spaced the thermal imaging device, the thermal jacket thermally coupled to the transistor to transmit heat generated by the transistor to the cavity([see in Fig. 9]- a constant-temperature heat sink 910.  The case 902 is fabricated with a bottom platen 906 that is thermally and electrically conductive and placed in intimate thermal contact with a constant temperature heat sink 910 kept at a temperature substantially below the PCR annealing temperature; see also in Fig. 9 element 912 electrically insulating dielectric layer 912 ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of BRENAN to the modified system of Cope a method for thermal cycling a plurality of samples in a microfluidic array received in a container.  The method includes causing electrical current to flow through the container to heat the samples by Joule heating and terminating the flow of electrical current to allow the samples to cool [BRENAN; paragraph 0015].
However, the combination of Cope and BRENAN don’t exclusively disclose a thermal jacket forming a cavity to house the thermal imaging device, the thermal jacket spaced from and extended around a perimeter of the thermal imaging device to form an air gap between the thermal imaging device and the thermal jacket; an insulative shell spaced from and extended around a perimeter of the thermal jacket to form an air gap 
In an analogous art, Olsson teaches a thermal jacket forming a cavity to house the thermal imaging device, the thermal jacket spaced from and extended around a perimeter of the thermal imaging device to form an air gap between the thermal imaging device and the thermal jacket([see in Fig. 11C and 12C]-an imaging sensor 1112 and thermal insulating 1113 and in fig. 12C show an air space 1206); an insulative shell spaced from and extended around a perimeter of the thermal jacket to form an air gap between the thermal jacket and the insulative shell, the insulative shell to maintain a temperature of the thermal imaging device within the insulative shell([see in 11C]- a thermal sensor 1112 near the back side of the LED heat sink to accurately monitor the heat generated.  The sensor provides a feedback control circuit to roll back power and prevent thermal runaway of the LED light assembly.  Thermal coupling between the thermal sensor 1112 and heat sink element of canister 1110 is aided by a brass spring 1111, which helps conduct heat from the back of the heat sink to the vicinity of the thermal sensor.  A silicone collar 1113 provides a thermal insulating jacket to help the thermal sensor 1112 read properly), the thermal jacket and the insulative shell each having an opening aligned with the field of view of the thermal sensor([see in Fig. 11C and 12C]- a thermal sensor 1112 and silicone collar 1113 provides a thermal insulating jacket to help the thermal sensor 1112 read properly).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Olsson to the modified system of Cope and BRENAN devices for illumination using 
Regarding claim 3, BRENAN teaches a thermal interface disposed between the transistor and the thermal jacket, the thermal interface to transmit heat generated by the transistor to the thermal jacket([see in Fig. 9]-in fig. 9 discloses a constant-temperature heat sink 910.  The case 902 is fabricated with a bottom platen 906 that is thermally and electrically conductive and placed in intimate thermal contact with a constant temperature heat sink 910 kept at a temperature substantially below the PCR annealing temperature; [see also para 0099]- Heat from the platen 906 flows partially into the heat sink 910 and partially into the through-hole array 202 by way of the intervening fluid. Opening the switch stops the flow of current and production of heat within the platen 910.  Heat now flows out of the through-hole array 202 and into the lower temperature heat sink 910.  The rate of heat transfer into and out of the case 902 is governed by the thermal conductivity and specific heat of the materials between the array 202 and the heat sink 910, as well as the thermal properties of the array 202 and the heat sink 910 themselves).
Regarding claim 4, BRENAN teaches a housing disposed around the insulative shell, the thermal imaging device and the transistor coupled to the printed circuit board within the housing([see in Fig. 9]-electric circuit).
Regarding claim 6, BRENAN teaches a printed circuit board disposed along a first side of the thermal imaging device, and wherein the thermal jacket and insulative shell extend toward the printed circuit board around a side perimeter of the thermal 
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 7 have been met in claim 1.
Regarding claim 9, BRENAN teaches wherein the cavity defines a space around the thermal camera ([0110]- an infrared sensitive camera can be used to image the array 202).
Regarding claim 12, Cope teaches circuits to control a temperature of the thermal camera([para 0005]- Thermal imaging device performance, such as with a FPA for example, is typically degraded due to non-uniform responses among the individual microbolometer detectors to uniform incident infrared radiation.  Factors contributing to the performance degradation include variations in the infrared radiation absorption coefficient, resistance, temperature coefficient of resistance (TCR), heat capacity, and thermal conductivity of the individual detectors).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 13 have been met in claim 1.
Regarding claim 14, Cope teaches controlling the heat generation with a feedback control loop([para 0005]- Thermal imaging device performance, such as with a FPA for example, is typically degraded due to non-uniform responses among the individual microbolometer detectors to uniform incident infrared radiation.  Factors .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN and Olsson as applied to claim 1 above and further in view of Kottilingam et al. (US. Pub. No. 2018/0104742 A1).

Regarding claim 2, the combination of Cope, BRENAN and Olsson don’t explicitly disclose wherein the thermal imaging device is a non-contact thermal imaging device.
In an analogous art, Kottlingam teaches wherein the thermal imaging device is a non-contact thermal imaging device([para 0021]- Thermographic inspection is the nondestructive testing of objects through imaging of thermal patterns on the object's surface.  Thermographic inspection is often preferred to other nondestructive testing techniques such as ultrasonic inspection and radiographic inspection, for various advantages offered by thermographic inspection.  Thermographic inspection is non-contact, non-intrusive).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kottlingam to the modified system of Cope, BRENAN and Olsson a system is provided for inspection of additive manufactured parts and monitoring operational .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN and Olsson as applied to claim 1 above and further in view of Gotheil-Yelle et al. (US. Pub. No. 2015/0323972 A1).

Regarding claim 5, the combination of Cope, BRENAN and Olsson don’t explicitly disclose a thermopile mounted to the printed circuit board.
In an analogous art, Gotheil-Yelle teaches a thermopile mounted to the printed circuit board ([see in Fig. 6A-6D]- thermal imaging of a component  part of an implementation system 5 is monitored and processed in accordance with the present invention.  As shown in FIGS. 6A-6B, a thermal image of a circuit board 600 of a power source 5 is depicted having an overlaid grid plot layout 610 and showing heat scaling.  In accordance with the one or more embodiments of the invention as shown in FIG. 6C, a thermopile integration of such thermal imaging is shown on a mobile device 620 for monitoring and controlling one or more component parts of the power source for optimal  operation thereof). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gotheil-Yelle to the modified system of Cope, BRENAN and Olsson to provide a systems, operations, management and monitoring of power supply systems that enable the power supply systems to run smoothly, efficiently, at reduced costs, and provide reduced intervals of required maintenance and/or cleaning [Gotheil-Yelle; para 0008].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN and Olsson as applied to claims 1 and 7 above and further in view of Zheng, Yan (CN 103065567 B).

Regarding claim 8, the combination of Cope, BRENAN and Olsson don’t explicitly disclose wherein the thermal jacket comprises a ceramic filled silicon foam.
In an analogous art Zheng teaches wherein the thermal jacket comprises a ceramic filled silicon foam ([abstract] - preparation of an infrared observation indication device includes an infrared conversion material coating, a near infrared reflection material layer and a radiating basic substrate. The preparation is characterized in that the near infrared reflection material layer is coated on the radiating basic substrate, and the infrared conversion material coating is coated on the surface of the near infrared reflection material layer. When near infrared laser radiates the infrared conversion material coating). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zheng to the modified system of Cope, BRENAN and Olsson an infrared observation instructions of preparation of the device, through the infrared converting material coating, near-infrared reflection material layer, the structure of the heat dissipation base substrate [Zheng; abstract].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN, Olsson as applied to claims 1 and 7 above and further in view of  Aponte Luis (US. Pub. No. 2019/0318598 A1; hereinafter as Luis).

Regarding claim 10, the combination of Cope, BRENAN and Olsson don’t explicitly disclose a window disposed across an opening of the thermal jacket, the window positioned at a field of view of the sensor.
In an analogous art, Luis teaches a window disposed across an opening of the thermal jacket, the window positioned at a field of view of the sensor ([see in Fig. 1]- the protective jacket (101a) there is a thermal insulating layer (101b)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zheng to the modified system of Cope, BRENAN and Olsson method for detecting emergencies in public facilities, buildings, vehicles and transportation networks including the use of thermal imaging capture devices [Luis; para 0001].

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN and Olsson as applied to claims 1 and 7 above and further in view of  Yee (US. Pub. No. 2011/0064402 A1).

Regarding claim 11, the combination of Cope, BRENAN and Olsson don’t explicitly disclose a microcontroller coupled to a printed circuit board to control the transistor heat generation.

Regarding claim 15, Yee teaches maintaining the transistor on a printed circuit board disposed along an open side of the thermally conductive jacket([see in Fig. 2]- heat is being generated using a printed circuit board 202).



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	MEIR, US 2013/0342701 A1, discloses a thermal vision countermeasure system to enable concealment of objects from identification by thermal imaging night vision systems.
2.	Xie et. al., US 2010/0236743 A1, discloses Object detection method.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MD N HAQUE/           Primary Examiner, Art Unit 2487